CLD-337                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2558
                                       ___________

                              In re: JELANI SOLOMON,
                                                 Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                        (Related to Cr. No. 2-05-cr-00385-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 17, 2017

              Before: SHWARTZ, RENDELL and FISHER, Circuit Judges

                            (Opinion filed: September 1, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Jelani Solomon has filed a petition for writ of mandamus. For the

reasons set forth below, we will deny the petition.

       In 2008, Solomon was convicted of conspiracy to distribute cocaine and

committing murder during and in relation to the cocaine conspiracy. He was sentenced to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
life imprisonment. We affirmed. See United States v. Solomon, 387 F. App’x 258 (3d

Cir. 2010) (non-precedential). The Government also initiated a civil forfeiture

proceeding and ultimately took possession of, among other things, several parcels of real

property. A final order of forfeiture was entered in September 2006. See W.D. Pa. Civ.

A. No. 05-1498 dkt. #12. Solomon has repeatedly attacked this forfeiture order, to no

avail. In November 2010, in response to Solomon’s repetitive filings, the District Court

directed the Clerk of the Court to refuse to docket further filings from Solomon in the

forfeiture action without Court preauthorization. See W.D. Pa. Civ. A. No. 05-1498 dkt.

#31. Solomon did not appeal that order; instead, he began to file his forfeiture-related

challenges in his criminal docket, and in March 2014, the District Court entered a filing

injunction in that action as well. See W.D. Pa. Crim. A. No. 2-05-cr-00385 dkt. #912.

Solomon did not appeal that order, either.

       Solomon has now filed a petition for writ of mandamus. His argument is

somewhat difficult to follow. He seems to contend that, because the Government

obtained an order of civil forfeiture before his criminal trial began, the Government

violated principles of res judicata or estoppel by referring to the property subject to that

order at his criminal trial. (The Government argued at trial that Solomon’s unaccounted-

for wealth was circumstantial evidence of his involvement in illegal activities.1) It

appears that he now seeks to set aside his criminal judgment.




1
 While the Government included forfeiture allegations in the criminal indictment, the
District Court did not enter a criminal forfeiture order.
                                              2
       We will deny Solomon’s petition. He could have raised this challenge to his

conviction either on direct appeal, see In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d

Cir. 2003) (“If, in effect, an appeal will lie, mandamus will not.”), or, potentially, via a

motion under 28 U.S.C. § 2255, cf. Melton v. United States, 359 F.3d 855, 857 (7th Cir.

2004) (“Any motion filed in the district court that imposed the sentence, and

substantively within the scope of § 2255 ¶ 1, is a motion under § 2255, no matter what

title the prisoner plasters on the cover. Call it a motion for a new trial, arrest of

judgment, mandamus, prohibition, coram nobis, coram vobis, audita querela, certiorari,

capias, habeas corpus, ejectment, quare impedit, bill of review, writ of error, or an

application for a Get-Out-of-Jail Card; the name makes no difference. It is substance that

controls.” (citation omitted)). Therefore, mandamus relief is not available.

       We will thus deny the mandamus petition.




                                               3